Exhibit 10.39 SUPPLY AGREEMENT BY AND BETWEEN THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. AND C&S WHOLESALE GROCERS, INC. * THIS AGREEMENT, made as of the 27th day of June, 2005 (this “Agreement”), is by and between The Great Atlantic & Pacific Tea Company, Inc. and its subsidiaries ("A&P"), a Maryland corporation with its principal office at 2 Paragon Drive, Montvale, New Jersey 07645, and C&S Wholesale Grocers, Inc. ("C&S"), a Vermont corporation with its principal office at 7 Corporate Drive, Keene, New Hampshire 03431. Whereas,A&P desires to exit the distribution business; Whereas, A&P sells groceries and other merchandise through its retail stores under the banners A&P, The Food Emporium, Waldbaum's, Foodmart, Food Basics, Sav-A-Center, and Super Fresh; Whereas,C&S is a wholesale supplier of groceries, perishables and other merchandise sold in supermarkets; Whereas, C&S currently supplies A&P product in a number of item categories (including grocery, frozen, dairy and deli) and the parties desire to continue and expand their relationship by C&S increasing the volume of merchandise C&S supplies to A&P; and Whereas,the current supply relationship is covered in the Master Supply Agreement dated October 27, 2003 (the “Existing Supply Agreement”) and the parties deem it in their respective best interest to enter into this Agreement, which covers volume that is separate and apart from the volume covered by the Existing Supply Agreement. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements hereinafter set forth, A&P and C&S, intending to be legally bound, hereby agree as follows: Section 1.Defined Terms.The following capitalized terms shall have the meanings set forth below: 1.1 Term.“Term” means, unless earlier terminated in accordance with the terms of this Agreement, the period from June 27, 2005 until June 27, *. 1.2Contract Year.“Contract Year” means the twelve-month period commencing on October 9, 2005 and on the anniversary of October 9 thereafter.Each Contract Year consists of four 13-week “Contract Quarters ”.Each Contract Year shall begin on October 9 and continue through and include the following October 8.The parties will in good faith attempt to make the beginning and ending of *Material omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment under Rule 24-b2. each Contract Quarter coincide with the beginning and ending of A&P’s fiscal accounting periods. 1.3Commencement Date.“Commencement Date” means July 10, 2005. 1.4Facilities.“Facilities” means collectively the A&P distribution facilities in Islip, New York, Baltimore, Maryland, and Dunmore, Pennsylvania. 1.5A&P Store Locations.“A&P Store Locations” means the A&P stores set forth on Schedule 1.5.Any new or replacement stores of A&P or any of its subsidiaries or affiliates in the geographic region of any of the A&P Store Locations shall also be supplied by C&S under this Agreement, provided that if A&P purchases a group of 10 or more stores, then, regardless of whether or not C&S has a supply agreement with the former owner of the purchased stores, C&S and A&P will meet and in good faith adjust the terms of this Agreement to the extent of any benefits or costs resulting from such additional volume and the existing agreement, if any. 1.6 Merchandise.“Merchandise” means A&P’s entire requirements of grocery, bakery, GM/HBC, candy, spices, meat, deli, seafood, produce, dairy, floral, and certain other merchandise in the product categories carried by C&S or A&P, provided, however,Merchandise does not include products that, as of the Effective Date are not supplied from an A&P or C&S warehouse(i.e., are supplied by direct store delivery (“DSD”) vendors), provided, further, if C&S elects to warehouse a DSD item, then A&P will support C&S and will purchase such item from C&S if, and for so long as, A&P in its discretion determines it is cost-competitive to do so taking into account the costs associated with any services provided by the vendor of such product.If A&P decides to have an item of C&S supplied Merchandise become a DSD item, then the parties shall meet and in good faith agree on an appropriate upcharge adjustment if appropriate to keep C&S whole while permitting A&P to receive the net benefits of such change.A&P will in good faith negotiate with C&S with respect to C&S taking over the supply of tobacco, ice, store supplies and front-end candy. 1.7 CPI. “CPI” means the Consumer Price Index for all urban consumers (CPI-U) for New York-Northern New Jersey-Long Island for food and beverages or similar appropriate index chosen by the parties if the CPI is no longer available. 1.8ECI.“ECI” means the U.S. Department of Labor Employment Cost Index Wholesale Trade Excluding Sales Occupations (Series ID ECU11402I) or similar appropriate index chosen by the parties if the ECI is no longer available. 1.9Shipped Cases/Pieces.C&S will continue to count shipped cases/pieces in a manner that is consistent with A&P’s historical practices. *Material omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment under Rule 24-b2. -2- Section 2.Agreement to Purchase and Implementation. 2.1Agreement.During the Term, A&P agrees to purchase from C&S, and C&S agrees to sell to A&P, A&P's entire requirements of Merchandise for all A&P Store Locations. From the date hereof (the “Effective Date”) until the respective Procurement Conversion Date (the “Transition Period”), the parties shall use their respective best efforts to coordinate the transition of A&P’s distribution business to C&S on the respective Procurement Conversion Date. 2.2Schedule.C&S will phase in the supply and procurement of Merchandise from July 10, 2005 through October 16, 2005, and all A&P Stores will be accepting delivery of their entire requirements of Merchandise from C&S by October 16, 2005.The detailed implementation schedule is attached hereto as Schedule 2.1.The implementation schedule may, by mutual agreement of the parties, be adjusted. Section 3.Price, Upcharges and Fees. 3.1 Base Price.A&P shall pay C&S the Base Price for each product as set forth below, plus the applicable upcharges and fees. (a)General.Except as stated below, the Base Price shall be the manufacturer’s published list price (as delivered) in the best bracket in which A&P or C&S normally purchases such item for the applicable facility (including all inbound transportation charges), less any published retail off-invoice allowances. (b)Reserve Price.The "Reserve Price" shall be the price established at the time product is purchased into the Reserve. (c)Fresh Deli (non-packaged), Produce, Floral, Fresh Meat, and Fresh Seafood.The Base Price for items in the Fresh Deli (non-packaged), Produce, Floral, Fresh Meat, and Fresh Seafood will be quoted * by C&S based upon market conditions and availability.The Base Price shall be reviewed with and accepted * by A&P.Produce and meat items covered by an A&P negotiated contract or any renewal thereof shall be sold at the A&P contracted price.If A&P can purchase an item covered by this Section 3.1(c) at a price lower than C&S’s quote, then C&S will match such quote or purchase the item from the A&P specified vendor.Additional perishable procurement procedures are set forth on Schedule 3.1(c). (d) Private Label.A&P shall have the right to negotiate directly with vendors on the delivered price of A&P private label items to be shipped by C&S to A&P Stores.The private label items covered by this Section 3.1(d) will have a Base Price equal to the amount agreed to between A&P and the vendor, including all inbound and accessorial charges payable by C&S, provided that the price negotiated by A&P represents a market price.C&S and A&P will explore a program for cooperative buying on private label brands. *Material omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment under Rule 24-b2. -3- (e) Price Bulletin.C&S will publish electronically the Base Price * in a bulletin and price file prepared for A&P. (f)Logistics Programs.The Base Price shall include all current logistics, plant direct and other similar logistics programs that A&P is involved with as of the Effective Date.(Such programs are set forth on Schedule 3.1(f)). If a vendor initiates a new logistics program similar to those on Schedule 3.1(f), then C&S will reflect * of the net savings of such program in the Base Price after subtracting any costs of C&S related to compliance with such program, provided, however, if a vendor converts an A&P trade funding program into a logistics initiative, then A&P will be entitled to the full amount of such initiative less any costs related to C&S’s compliance with such initiative. (g)Transferred Inventory.The Base Price for each item of Transferred Inventory (as defined in the Asset Purchase Agreement) will be the price paid by C&S to A&P for such item. 3.2Upcharges. General Background.The per case cost to A&P under this Agreement will be * per case following June 1, 2006 premised on the provisions set forth in Sections 3.2(b), (c) and (d).While this per case cost is implemented in several components as noted below, the intent is that the upcharge of * per case will be the baseline cost and C&S will provide * reconciliation for variances or changes.The fee was reached based on A&P’s present overall distribution costs of approximately * minus over * in annual savings, which savings do not include any A&P overhead savings.Following such savings, C&S annual expenses charged to A&P would be approximately * initially following each Procurement Conversion Date and * following October 1, 2006.For example, if A&P’s annual case volume hereunder is * then the upcharge would be calculated as follows: A&P’s blended warehousing and transportation: * A&P Initial Savings * Final Additional Initial Savings * Diverting Buyout (Section 3.2(c)(iv)) * Facility Credit * Stop Fee Savings (Section 3.2(b)(ii)) * Coupon Conversion Credit (Section 3.2(c)(v)) * Additional Savings (Section 3.2(c)(vi)) * Total: * (i) Warehouse Upcharge.A&P shall pay to C&S the per case Upcharges set forth on Schedule 3.2(b)(i)(the “Upcharge”) on all Merchandise delivered to A&P following a Procurement Conversion Date as set forth below, except GM/HBC Merchandise and Merchandise supplied to the New Orleans division (“New Orleans Merchandise”).In addition to the Upcharge, A&P will pay to C&S a surcharge of * per case *Material omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment under Rule 24-b2. -4- on all private label cases in excess of * of the Merchandise supplied hereunder in any Contract Year. The Procurement Conversion Date for Merchandise presently supplied from the below facilities shall be: July 10, 2005 Edison and Freshtown August 28, 2005 Baltimore September 18, 2005 Central Islip October 2, 2005 New Orleans October 16, 2005 Dunmore Prior to a Procurement Conversion Date, A&P will reimburse C&S for the total actual cost of operating the Facilities and the New Orleans Facility and delivering Merchandise consistent with A&P’s past practices, including without limitation, labor and benefit costs of the hired Affected Employees (as defined in the Asset Purchase Agreement), all as calculated pursuant to Schedule 3.2(a)(i).However, the costs attributable to conversion to C&S systems, including costs related to training for EXE, shall not be reimbursed by A&P but will be borne by C&S.Within * following a Procurement Conversion Date the parties shall reconcile the actual costs charged for a facility prior to the Procurement Conversion Date. (ii) Stop Fee.(A)Facility Deliveries.Prior to October 2, 2005, C&S will charge A&P for deliveries from the Facilities the amounts set forth on Schedule 3.2(b)(i), provided that if A&P opens or closes a store(s), then the transportation expense to deliver or not to deliver to these stores will be added to or subtracted from such amount.The parties shall work together in good faith to reduce the transportation costs from the Facilities and C&S Facilities and, based on * cases supplied per Contract Year, in no event will such savings be less than * in the first Contract Year.Prior to August 1, 2005, C&S will provide A&P with a list of savings programs totaling at least *.On October 2, 2005, the parties will (i) take the projected annual transportation costs from the Facilities as they exist as of October 2 , 2005, minus (ii) the projected savings from the implementation of the savings programs implemented by C&S, (iii) divide the projected annual transportation costs by the projected number of total annual stops as of October 2, 2005 and (iv) the result of such calculation shall be the Stop Fee for Facilities following October 2, 2005.The method of calculating the Stop Fee is more fully set forth on Schedule 3.2(b)(ii).It is agreed that A&P has the obligation to implement the savings programs needed to achieve the * savings except to the extent that to do so would in, A&P’s reasonable judgment, be materially detrimental to its business. (B) C&S Facility Deliveries.For Merchandise that is not delivered from a Facility (e.g. Harrisburg, Windsor Locks, North Hatfield and PDC) (collectively, C&S Facilities”), prior to October 2, 2005, C&S will charge A&P for deliveries from C&S Facilities the amounts set forth on Schedule 3.2(b)(i), provided that if A&P opens or closes a store(s), then the transportation expense to deliver or not to deliver to these stores will be added to or subtracted from the such amount.On October 2, 2005, the parties *Material omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment under Rule 24-b2. -5- will calculate the Stop Fee for C&S Facilities as follows: (i) * minus (ii) the projected amount of the annual savings resulting from the implementation of a savings program for a C&S Facility set forth on the list provided pursuant to Section 3.1(b)(ii)(A) (which when combined with the savings under Section 3.2(b)(ii)(A) shall be no less than *), (iii) divide the projected transportation costs by the number of total projected annual stops as of October 2, 2005 and (iv) the result of such calculation shall be the Stop Fee for C&S Facilities following October 2, 2005. (iii) Dunmore Upcharge.(A)Following October 9, 2005, the upcharge for GM/HBC Merchandise is * per unit.The Dunmore upcharge reflects * of savings from A&P’s present costs in Dunmore.Attached as Schedule 3.2(b)(iii) is the calculation of the Dunmore Upcharge.In addition, the agreed to imputed rent for the DunmoreFacility shall be paid by A&P to C&S.The parties will establish the standard credit policy and reserve for Dunmore within * of the Effective Date.The parties will meet and discuss in good faith a volume incentive for GM/HBC volume. (B) If for either the *, A&P’s purchases of GM/HBC Merchandise from C&S are less than *, then A&P shall pay to C&S a GM/HBC Reduced Volume Surcharge (the “Reduced Volume Surcharge”) equal to * for all * purchases for the applicable * less than *.The GM/HBC Reduced Volume Surcharge calculated as set forth in this Section 3.2(b)(iii)(B) for any * period shall be paid by A&P by the * after the end of any such period.Notwithstanding the prior sentence, if A&P sells a division, then (i) the GM/HBC Upcharge shall be * resulting from such sale, (ii) the Upcharge will be adjusted to reflect the fact that * associated with the supply of GM/HBC merchandise, and (iii) the base for the GM/HBC Reduced Volume Surcharge shall be *. (iv)New Orleans Upcharge.Following September 25, 2005, the upcharge for the New Orleans division shall be * per case (the actual cost of the New Orleans operations).In addition, the agreed to imputed rent for the owned New Orleans facility shall be paid by A&P to C&S.The New Orleans division supply arrangements shall be in accordance with this Agreement and Schedule 3.2(b)(iv). (v) Baltimore Imputed Rent.In addition to the Warehouse Upcharge, the agreed to imputed rent for the owned Baltimore facility shall be paid by A&P to C&S. (c)Warehouse Adjustments. (i) Upcharges.The essence of this upcharge section is that the Upcharge reflects A&P’s cost per case for the trailing * prior to February 26, 2005 for all distribution related expenses with a savings of * per case.Schedule 3.2(c)(i) sets forth the information used to calculate the Upcharge.Notwithstanding the parties’ best efforts regarding the determination of the proper Upcharge and other fees, surcharges, and incentives under Section 3 of this Agreement, within * of the end of the first Contract Quarter and * Contract Year, the parties shall meet to review the projections and data used to calculate the Upcharge and the other fees, surcharges, and incentives covered under *Material omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment under Rule 24-b2. -6- Section 3 of this Agreement and shall in good faith adjust, if necessary, the Upcharge and other fees, surcharges, and incentives under Section 3 of this Agreement based on the accuracy of the data provided or data unavailable at the time of the original calculations.It is the parties’ intent that A&P will continue to employ the same business practices with respect to the Facilities or otherwise with respect to supplying the A&P Stores as it employed while it was operating the Facilities (i.e., full pallet rounding and full pallet ordering, mix of inner packs/eaches/full cases) and the parties will maintain the same methodology for converting eaches to cases.If there is a fundamental change following the Commencement Date in A&P’s sales mix, service requirements or other substantive changes affecting the cost of supplying the A&P Stores, then the parties agree to meet and in good faith adjust the Upcharge. (ii) CPI.Commencing with the * and for each * thereafter, C&S will * the Upcharge in Sections 3.2(b)(i) and (iii) (e.g. Warehouse and Dunmore) and the Cross Dock fee set forth in Section 3.5 based on * from the * as follows: *.The Warehouse Upcharge used for this calculation shall *, provided that the Warehouse Upcharge shall be adjusted to reflect *.To illustrate, assume that (i) the *, (ii) the CPI and the ECI for September *, (iii) the CPI for * and (iv) the Warehouse Upcharge less the Central Islip and Baltimore Facility occupancy expenses is *, then the Warehouse Upcharge for the * would be * To further illustrate, assume that (i) the *, (ii) the CPI and the ECI for *, (iii) the CPI for * and (iv) the Warehouse Upcharge less the Central Islip and Baltimore Facility occupancy expenses is *, then the Warehouse Upcharge for the * would be * . (iii) Vendor Inbound Compliance.C&S will continue vendor inbound compliance programs and charge vendors for noncompliance (i.e., noncompliance with routing guide instructions, late delivery, missed appointments, broken pallets).If a fee is reduced or eliminated and A&P has not provided the support set forth in the prior sentence, then the upcharge will be increased to reflect such reduction or elimination, provided, however, prior to any such increase the Presidents of A&P and C&S shall meet to try and find another method for making up the decrease in vendor compliance income in lieu of increasing the upcharge. (iv) *.The initial Warehouse Upcharge has been * to reflect A&P’s agreement *.C&S and A&P agree that *.C&S may *.To the extent that A&P requests that C&S * and C&S so complies, then the parties shall in good faith determine * and adjust the upcharge to compensate *.In addition, if A&P requests that C&S * and C&S’s compliance with such request causes *, then the parties shall in good faith determine the * and adjust the upcharge to compensate *.The parties will from time to time mutually agree to the *. (v) Coupons.A&P will transfer its coupon processing to C&S and the parties will follow the coupon processing program set forth on Schedule 3.2(c)(v).Immediately following the commencement of C&S processing A&P’s coupons, the Upcharge will be reduced by * per case. *Material omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment under Rule 24-b2. -7- (vi) Additional Savings.On June 1, 2006, the Upcharge shall be reduced by * per case. (d)Stop Fee Adjustments.(i) Fuel Cost Adjustment.For purposes of this Section 3.2(d)(i), the Base Cost of Fuel is as set forth on Schedule 3.2(d)(i).The Base Cost of Fuel is calculated as set forth on Schedule 3.2(d)(i).Within * of the end of each Contract Quarter, C&S shall calculate the cost of fuel for such Contract Quarter (the “Quarterly Fuel Cost”) in the same method as set forth on Schedule 3.2(d)(i) and shall either bill A&P if the Quarterly Fuel Cost is more than the Base Cost of Fuel or credit A&P if the Quarterly Fuel Cost is less than the Base Cost of Fuel calculated as follows: (i) the percentage increase or decrease in the Quarterly Cost of Fuel compared against the Base Cost of Fuel, multiplied by *.
